Exhibit 4.51 Form Amended and Restated Power of Attorney Whereas: 1. I, [individual shareholder of VIE] ([ID Number:]) made a Power of Attorney (hereinafter referred to as the "Original Power of Attorney") on [ ]. 2. I intend to make amendments and additions to the Original Power of Attorney. Nowtherefore, I hereby make the following Amended and Restated Power of Attorney: I, [individual shareholder of VIE], a [ ] citizen, [ID No.:], hereby irrevocably authorize [] to exercise the rights under the Amended and Restated Power of Attorney during its validity, while at the same time retrieve authorization granted to [] under the Original Power of Attorney. I Authorize [ ] to exercise the shareholder voting rights in the shareholders meeting of [VIE] including but not limited to, sale or transfer all or any part of the equity interest that I hold of [VIE], as well as designation and appointment of directors and general manager at the shareholders meetings of [VIE] as my authorized representative. The condition for the authorization and entrustment is that [ ] is the designated person of Linktone Ltd. (“Linktone”), and Linktone agrees to the above authorization and entrustment. Once Linktone issues written notice to replace the attorney, I will immediately take back the entrustment and authorization granted to [], and authorize other persons specified by Linktone to exercise the shareholder voting rights in the shareholders meeting of [VIE]. Unless the Business Operation Agreement mutually entered into by [wholly owned subsidiary], [VIE], [individual shareholder of VIE]and me is terminated early for any reason, this Amended and Restated Power of Attorney will be terminated upon the expiration of the ten-year term of the Original Power of Attorney. Authorizer: [individual shareholder of VIE] Signature: Date: Acknowledged and agreed by[wholly owned subsidiary] (Chop) Authorized Representative: Date: 1
